     MCGREGOR W. SCOTT
 1 United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     Patrick Snyder, SBN _____
 4   Special Assistant United States Attorney
     Assistant Regional Counsel
 5    Social Security Administration, Region IX
 6    160 Spear Street, Suite 800
      San Francisco, California 94105
 7   Tel:
     Fax:
 8   E-mail: patrick.snyder@ssa.gov
     Attorneys for Defendant
 9
10 Jonathan O. Peña, Esq.
     CA Bar ID No.: 278044
11   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
12   Fresno, CA 93721
     Telephone: 559-439-9700
13
     Facsimile: 559-439-9700
14   info@jonathanpena.com
     Attorney for Plaintiff, Pamela R Thomas
15
                                    UNITED STATES DISTRICT COURT
16                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                                           FRESNO DIVISION
17
     Pamela R Thomas,                               Case No. 1:18-cv-01711-SKO
18
19                Plaintiff,                        AMENDED STIPULATION AND ORDER FOR
                                                    THE AWARD OF ATTORNEY FEES UNDER
20                        v.                        THE EQUAL ACCESS TO JUSTICE ACT
                                                    (EAJA)
21 Andrew Saul,                                     28 U.S.C. § 2412(d)
     Commissioner of Social Security,
22                                                  (Doc. 19)
23                Defendant.

24
            TO THE HONORABLE SHEILA K. OBERTO, MAGISTRATE JUDGE OF THE UNITED
25
     STATES DISTRICT COURT:
26
            The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
27
     Plaintiff be awarded attorney fees in the amount of Four Thousand, Seven Hundred and Fifty dollars,
28
 1 and Zero Cents, $4,750.00, under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This
 2 amount represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
 3 connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 4        After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 5 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
 6
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
 7
     whether the fees are subject to any offset allowed under the United States Department of the
 8
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
 9
     whether they are subject to any offset.
10
             Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
11
     Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
12
     and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
13
     payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
14
             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and
15
16 does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of
17 Four Thousand, Seven Hundred and Fifty dollars, and Zero Cents, $4,750.00, in EAJA attorney fees
18 shall constitute a complete release from, and bar to, any and all claims that Plaintiff and Plaintiff’s
19 attorney, Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this action.
20           This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
21 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
22                                                 Respectfully submitted,
23
24 Dated: July 15, 2019                    /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
25                                                 Attorney for Plaintiff
26
     Dated: July 22, 2019                  MCGREGOR W. SCOTT
27                                             United States Attorney
28                                             DEBORAH LEE STACHEL
                                                        -2-
                                                Regional Chief Counsel, Region IX
 1                                              Social Security Administration
 2
                                            By: _*Patrick Snyder ___________________
 3                                              Patrick Snyder
                                                Special Assistant U.S. Attorney
 4                                              Attorneys for Defendant
                                                (*Permission to use electronic signature
 5                                       obtained via email on 07/16/2019).
 6
                                                  ORDER
 7
            Based upon the parties’ above “Amended Stipulation for the Award of Attorney Fees Under
 8
 9 the Equal Access to Justice Act (EAJA) 28 U.S.C. § 2412(d)” (the “Stipulation”) (Doc. 19), IT IS
10 ORDERED that fees in the amount of FOUR THOUSAND, SEVEN HUNDRED FIFTY DOLLARS
11 and 00/100 ($4,750.00) as authorized by 28 U.S.C. § 2412, be awarded subject to the terms of the
12 Stipulation.
13
     IT IS SO ORDERED.
14
15 Dated:      July 24, 2019                                  /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
